Execution Version


PURCHASE AND SALE AGREEMENT
dated as of March 5, 2019
between
INFINITY PHARMACEUTICALS, INC.
and
HEALTHCARE ROYALTY PARTNERS III, L.P.



Table of Contents
Page
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION
Section 1.1Defined Terms    1
Section 1.2Rules of Construction    9
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS
Section 2.1Purchase and Sale.    10
Section 2.2Payment of Investment Amount    11
Section 2.3No Assumed Obligations    12
Section 2.4Excluded Assets    12
Section 2.5Seller Prepayment    12
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Section 3.1Organization    12
Section 3.2No Conflicts.    13
Section 3.3Authorization    13
Section 3.4Ownership    13
Section 3.5Governmental and Third Party Authorizations    14
Section 3.6No Litigation    14
Section 3.7Tax Matters    14
Section 3.8No Brokers’ Fees    15
Section 3.9Compliance with Laws    15
Section 3.10Intellectual Property Matters.    15
Section 3.11Regulatory Approval, Manufacturing and Marketing.    17
Section 3.12Counterparty License Agreement.    17
Section 3.13UCC Matters    19
Section 3.14Information    19
Section 3.15Insolvency; Material Adverse Change    19
Section 3.16Set-off and Other Sources of Royalty Reduction    19
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Section 4.1Organization    20
Section 4.2No Conflicts    20
Section 4.3Authorization    20
Section 4.4Governmental and Third Party Authorizations    21
Section 4.5No Litigation    21
Section 4.6Access to Information    21
Section 4.7Funds Available    21
ARTICLE V
COVENANTS
Section 5.1Books and Records; Notices.    22
Section 5.2Confidentiality; Public Announcement.    22
Section 5.3Best Efforts; Further Assurances.    24
Section 5.4Payments on Account of the Purchased Assets.    26
Section 5.5Counterparty License Agreement.    27
Section 5.6Termination of the Counterparty License Agreement    28
Section 5.7Audits    29
Section 5.8Inspections; Quarterly Meetings.    30
Section 5.9Tax Matters.    30
Section 5.10Purchaser Acknowledgment    31
ARTICLE VI
THE CLOSING
Section 6.1Closing    31
Section 6.2Closing Conditions Applicable to the Purchaser    31
Section 6.3Closing Conditions Applicable to the Seller    32
Section 6.4Milestone Payments    33
ARTICLE VII
TERMINATION
Section 7.1Termination.    33
Section 7.2Effect of Termination.    34
ARTICLE VIII
INDEMNIFICATION
Section 8.1Indemnification by the Seller    34
Section 8.2Indemnification by the Purchaser    35
Section 8.3Procedures    35
Section 8.4Exclusive Remedy    36
ARTICLE IX
MISCELLANEOUS
Section 9.1Survival    37
Section 9.2Specific Performance    37
Section 9.3Notices    37
Section 9.4Successors and Assigns    38
Section 9.5Independent Nature of Relationship    39
Section 9.6Entire Agreement    39
Section 9.7Governing Law.    39
Section 9.8Waiver of Jury Trial    40
Section 9.9Severability    40
Section 9.10Counterparts    40
Section 9.11Amendments; No Waivers    41
Section 9.12Cumulative Remedies    41
Section 9.13Table of Contents and Headings    41
Section 9.14Currency    41


Exhibit A    Form of Bill of Sale
Exhibit B    Form of Counterparty Consent
Exhibit C    Form of Protective Rights Agreement
Exhibit D    Intellectual Property Matters
 





PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Purchase and Sale Agreement” or this
“Agreement”) dated as of March 5, 2019 (the “Execution Date”) is between
Infinity Pharmaceuticals, Inc., a Delaware corporation (the “Seller”), and
HealthCare Royalty Partners III, L.P., a Delaware limited partnership (the
“Purchaser”).
W I T N E S E T H :
WHEREAS, the Seller has the right to receive royalties based on Annual Net Sales
of the Licensed Product in the Territory in the Field under the Counterparty
License Agreement; and
WHEREAS, the Seller desires to sell, assign, transfer, convey and grant to the
Purchaser, and the Purchaser desires to purchase, acquire and accept from the
Seller, the Purchased Assets described herein, upon and subject to the terms and
conditions set forth in this Purchase and Sale Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

Article I
DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1    Defined Terms. The following terms, as used herein, shall have
the following respective meanings:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly controls or is controlled by or is under common control with such
Person. For purposes of this definition, “control,” “controlling” or
“controlled” means ownership, directly or indirectly, of more than fifty percent
(50%) of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or more than fifty percent (50%) of the equity
interest in the case of any other type of legal entity, status as a general
partner in any partnership, or any other arrangement whereby a Person controls
or has the right to control the board of directors or equivalent governing body
of a corporation or other entity.
“Annual Net Sales” has the meaning set forth in Section 1.2 of the Counterparty
License Agreement.
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
“Applicable Purchaser Expenditures” means 100% of any reasonable expenses
incurred by the Purchaser in connection with Section 5.3(f), Section 5.3(g),
Section 5.5(d) and Section 5.6.
“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by the Seller and the Purchaser substantially in the form of Exhibit A.
“Business Day” means any day other than Saturday or Sunday on which the banks in
New York, New York, United States are open for business.
“Cap Amount” means, for each applicable time period specified below, a dollar
amount equal to a multiple as set forth below of (a) the Investment Amount plus
(b) any Applicable Purchaser Expenditures:
Time Period
Multiple
From Closing until June 30, 2022
145%
From July 1, 2022 through June 30, 2023
155%
From July 1, 2023 through June 30, 2024
165%
From July 1, 2024 through June 30, 2025
175%



Beginning on July 1, 2025 and continuing through the term of the Counterparty
License Agreement, there shall be no Cap Amount. For the avoidance of doubt, if
the Cap Amount has not been achieved by June 30, 2025, there shall be no Cap
Amount.
“Cap Date” means the date on which the sum of all Royalties received by the
Purchaser (determined net of any Indemnified Tax withheld in respect of any
applicable payments) under the Counterparty License Agreement or this Agreement
from and after the Closing Date meets or exceeds the then-applicable Cap Amount,
provided, however, that if the Cap Date has not been achieved by June 30, 2025,
there shall be no Cap Date, and the term of this Agreement shall continue
through the term of the Counterparty License Agreement.
“Cap Payment” means, at any given time, a payment in the amount equal to (i) the
then-applicable Cap Amount less (ii) 100% of all payments made in respect of the
Purchased Assets received by the Purchaser pursuant to the Counterparty License
Agreement or this Agreement through the date of such payment (determined net of
any Indemnified Tax withheld in respect of any applicable payments). For the
avoidance of doubt, the Cap Payment shall be calculated using the Cap Amount in
effect on the date the Cap Payment is made to the Purchaser.
“Closing” has the meaning set forth in Section 6.1.
“Closing Date” means the later of (a) the Execution Date and (b) the date on
which all of the conditions set forth in Section 6.2 and Section 6.3 are
fulfilled or waived in writing by the applicable Party.
“Closing Payment” has the meaning set forth in Section 2.2(a).
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
“Confidential Disclosure Agreement” means that certain letter agreement, dated
November 29, 2018 between the Seller and HealthCare Royalty Management, LLC.
“Confidential Information” means, as it relates to the Seller and its
Affiliates, the Licensed Product or any of the Intellectual Property Rights, all
information (whether written or oral, or in electronic or other form) involving
or relating in any way, directly or indirectly, to any of the Licensed Product,
the Counterparty License Agreement, the Counterparty Consent, the Counterparty,
the INFI Third Party Agreements, any party to any of the INFI Third Party
Agreements, the Intellectual Property Rights, the Purchased Assets or the
Royalties, including (a) any license, sublicense, assignment, product
development, royalty, sale, supply, escrow or other agreements (including the
Counterparty License Agreement, the Counterparty Consent and the INFI Third
Party Agreements) involving or relating in any way, directly or indirectly, to
the Purchased Assets, the Royalties or the intellectual property (including the
Intellectual Property Rights), compounds or products (including the Licensed
Product) giving rise to the Purchased Assets, and including all terms and
conditions thereof and the identities of the parties thereto, (b) any reports,
data, materials or other documents or information of any kind concerning or
relating in any way, directly or indirectly, to the Seller, the Counterparty,
the Licensed Product, the Counterparty License Agreement, the Counterparty
Consent, the INFI Third Party Agreements, any party to any of the INFI Third
Party Agreements, the Purchased Assets, the Royalties or the intellectual
property (including the Intellectual Property Rights), compounds or products
(including the Licensed Product) giving rise to the Purchased Assets, and
including reports, data, materials or other documents of any kind delivered
pursuant to or under any of the agreements referred to in clause (a) above or
based on or derived from any such reports, data, materials or other documents of
any kind, and (c) the Intellectual Property Rights or any other inventions,
devices, improvements, formulations, discoveries, compositions, ingredients,
patents, patent applications, Know-How, processes, trial results, research,
developments or any other intellectual property, trade secrets or information
involving or relating in any way, directly or indirectly, to the Purchased
Assets or the compounds or products (including the Licensed Product) giving rise
to the Purchased Assets; provided, however, that Confidential Information shall
not include information that is (i) already in the public domain at the time the
information is disclosed to Purchaser pursuant to this Purchase and Sale
Agreement other than as a result of disclosure in violation of the
confidentiality undertakings in this Purchase and Sale Agreement or the
Confidential Disclosure Agreement, or (ii) lawfully obtained, other than under
an obligation of confidentiality, from other sources (other than the
Counterparty or any party to any of the INFI Third Party Agreements) who had no
obligation to Seller or any of its Affiliates not to disclose such information
to others who are not under a confidentiality obligation with respect thereto.
“Counterparty” means Verastem, Inc., a Delaware corporation.
“Counterparty Consent” means that certain letter agreement regarding consent and
payment direction under the Counterparty License Agreement, effective as of
November 20, 2018, as amended on February 18, 2019, by and between the Seller
and the Counterparty, in the forms set forth in Exhibit B.
“Counterparty License Agreement” means that certain Amended and Restated License
Agreement, effective October 29, 2016, by and between the Seller and the
Counterparty.
“Defaulting Party” has the meaning set forth in Section 5.5(c).
“Disputes” has the meaning set forth in Section 3.10(g).
“Dollar” or the sign “$” means United States dollars.
“Duvelisib IP” has the meaning set forth in Section 1.17 of the Counterparty
License Agreement.
“Duvelisib Patent Rights” has the meaning set forth in Section 1.19 of the
Counterparty License Agreement.
“Field” has the meaning set forth in Section 1.23 of the Counterparty License
Agreement.
“First Sales Milestone Event” means that Net Sales of the Licensed Product in
the United States for the nine month period beginning January 1, 2019 and ending
September 30, 2019 shall have exceeded $30,000,000.
“First Sales Milestone Payment” has the meaning set forth in Section 2.2(b).
“Fourth Sales Milestone Event” means that Net Sales of the Licensed Product in
the United States for calendar year 2020 shall have exceeded $350,000,000.
“Fourth Sales Milestone Payment” has the meaning set forth in Section 2.2(e).
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time (or the applicable accounting standards in any relevant
jurisdiction outside of the United States).
“Governmental Authority” means any multinational, federal, state, county, local,
municipal or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal, official or officer, exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government.
“Indemnified Tax” means any withholding tax imposed by any Governmental
Authority in any jurisdiction (other than United States federal withholding tax)
solely as a result of (i) any change in applicable tax law after the Closing
Date (which, for clarity, shall not include any tax to the extent resulting in
any respect from (x) any change in or addition to or change in the legal status,
residence, or domicile of the constituent partners or owners of the Purchaser,
in each case after the Closing Date or (y) any assignment by the Purchaser
pursuant to Section 9.4, except in the case of clause (x) or (y) to the extent
that the change in applicable tax law occurs after the applicable event
described in clause (x) or (y)) or (ii) the Seller changing its domicile, tax
residence, or location of any of its activities to a new jurisdiction after the
Closing Date.
“INFI Third Party Agreements” has the meaning set forth in Section 1.36 of the
Counterparty License Agreement.
“Initial Search Period” has the meaning set forth in Section 5.6.
“INK” has the meaning set forth in Section 1.37 of the Counterparty License
Agreement.
“INK Agreement” has the meaning set forth in Section 1.37 of the Counterparty
License Agreement.
“Intellectual Property Rights” means the Duvelisib IP.
“Investment Amount” means the sum of the Closing Payment, the First Sales
Milestone Payment (if any), the Second Sales Milestone Payment (if any), the
Third Sales Milestone Payment (if any) and the Fourth Sales Milestone Payment
(if any), in each case actually paid by the Purchaser to the Seller under this
Agreement.
“Involuntary Seller Bankruptcy” means, without the consent or acquiescence of
the Seller, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency or similar
Applicable Law, or the filing of any such petition against the Seller or,
without the consent or acquiescence of the Seller, the entering of an order
appointing a trustee, custodian, receiver or liquidator of the Seller or of all
or any substantial part of the property of the Seller, in each case where such
petition or order shall remain unstayed or shall not have been stayed or
dismissed within 90 days from entry thereof.
“IPI-145 Product” has the meaning set forth in Section 1.42 of the Counterparty
License Agreement.
“IPR” means an inter partes review proceeding before the United States Patent
and Trademark Office.
“Know-How” has the meaning set forth in Section 1.45 of the Counterparty License
Agreement.
“Licensed Product” means the IPI-145 Product.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse, but excluding any payment due to INK from Seller pursuant to the INK
Agreement with respect to the Investment Amount.
“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including expenses of investigation and attorneys’ fees), fine,
judgment, liability, obligation, penalty or Set-off.
“Major Market Country” has the meaning set forth in Section 5.3(f).
“Material Adverse Change” means any event, circumstance or change that could
reasonably be expected to result, individually or in the aggregate, in a
material adverse effect, in any respect, on (a) the legality, validity or
enforceability of any of the Transaction Documents, the Counterparty License
Agreement or the security interest granted pursuant to the Protective Rights
Agreement, (b) the right or ability of the Seller (or any permitted assignee) or
the Purchaser to perform any of its obligations under any of the Transaction
Documents or the Counterparty License Agreement, in each case to which it is a
party, or to consummate the transactions contemplated hereunder or thereunder,
(c) the rights or remedies of the Purchaser under any of the Transaction
Documents or the Counterparty License Agreement, (d) the timing, amount or
duration of the Royalties, or (e) the Purchased Assets.
“Net Sales” has the meaning set forth in Section 1.58 of the Counterparty
License Agreement.
“New Arrangement” has the meaning set forth in Section 5.6.
“New Arrangement Expenses” has the meaning set forth in Section 5.6.
“Orange Book” means the FDA publication titled “Approved Drug Products with
Therapeutic Equivalence Evaluations”, including any updates or successor
publications thereto.
“Orange Book Patent” has the meaning set forth in Section 5.3(f).
“Patent” means any pending patent application or issued patent, or any
continuation, continuation in part, division, extension or reissue thereof.
“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Intellectual Property Rights that are Patents.
“Permitted Recipient” has the meaning set forth in Section 5.2(a).
“Person” means any natural person, corporation, general partnership, limited
partnership, joint venture, proprietorship or other business organization or a
governmental agency or a political subdivision thereto.
“Purchase and Sale Agreement” has the meaning set forth in the preamble.
“Purchased Assets” means, collectively, (a) the Seller’s right, title and
interest in, to and under the Counterparty License Agreement to (i) receive all
of the Royalties, (ii) receive, in addition to the Seller, the reports produced
by Counterparty pursuant to the Counterparty License Agreement and the
Counterparty Consent in respect of sales of the Licensed Product solely to the
extent related to the Royalties, (iii) any interest payable under Section 6.3 of
the Counterparty License Agreement with respect to the late payment of the
amounts described in subsection (a) of the definition of “Royalties” or
underpayments or interest thereon, and (iv) any amounts payable under Section
6.5.1 of the Counterparty License Agreement (for clarity, excluding the
out-of-pocket costs of the auditing party in connection with any such audit that
are payable by Counterparty, if any) with respect to any underpayment of the
amounts described in subsection (a) of the definition of “Royalties”; (b) the
right to receive from Seller the audit reports described in Section 6.5.1 of the
Counterparty License Agreement with respect to any audits performed thereunder
and (c) to the extent permitted by the Counterparty Consent, the right to
enforce all rights of the Seller with respect to the Purchased Assets against
the Counterparty under the Counterparty License Agreement and under Applicable
Law.
“Purchaser Expenses” means the amount of Purchaser’s actual, documented,
out-of-pocket fees and expenses incurred in connection with Purchaser’s
confirmatory due diligence and legal documentation associated with the
negotiation and execution of this Agreement, provided that in no event shall
Purchaser Expenses exceed $250,000.
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Account” has the meaning set forth in Section 5.4(b).
“Purchaser Indemnified Party” has the meaning set forth in Section 8.1.
“Protective Rights Agreement” means that certain Protective Rights Agreement
dated of the Closing Date by and between the Seller and HCR Collateral
Management, LLC, as agent for the Purchaser, substantially in the form attached
hereto as Exhibit C.
“Regulatory Approvals” has the meaning set forth in Section 1.65 of the
Counterparty License Agreement.
“Royalties” means (a) all amounts due or to be paid to the Seller or any of its
Affiliates under Section 6.1.1 of the Counterparty License Agreement (for
clarity, excluding any amounts payable under Section 6.1.3 of the Counterparty
License Agreement) with respect to Net Sales made on or after the Royalties
Commencement Date, (b) all accounts (as defined under the UCC) evidencing the
rights to the payments and amounts described in clause (a) of this definition
and (c) all proceeds (as defined under the UCC) of any of the foregoing.
“Royalty & Audit Reports” has the meaning set forth in the Counterparty Consent.
“Royalty-Related Agreement Information” has the meaning set forth in the
Counterparty Consent.
“Royalties Commencement Date” means January 1, 2019.
“SEC” means the U.S. Securities and Exchange Commission.
“Sales Milestone Events” means each of the First Sales Milestone Event, the
Second Sales Milestone Event, the Third Sales Milestone Event and the Fourth
Sales Milestone Event.
“Sales Milestone Payments” means each of the First Sales Milestone Payment, the
Second Sales Milestone Payment, the Third Sales Milestone Payment and the Fourth
Sales Milestone Payment.
“Second Sales Milestone Event” means that Net Sales of the Licensed Product in
the United States for calendar year 2019 shall have exceeded $40,000,000.
“Second Sales Milestone Payment” has the meaning set forth in Section 2.2(c).
“Seller” has the meaning set forth in the preamble.
“Seller Account” has the meaning set forth in Section 5.4(d).
“Seller Indemnified Party” has the meaning set forth in Section 8.2.
“Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.
“Sublicensee” has the meaning set forth in Section 1.74 of the Counterparty
License Agreement.
“Subsidiary” means, with respect to any Person, any other Person which is at the
time directly or indirectly controlled by such Person and/or one or more other
Subsidiaries of such Person.
“Territory” has the meaning set forth in Section 1.76 of the Counterparty
License Agreement.
“Third Sales Milestone Event” means that Net Sales of the Licensed Product in
the United States for calendar year 2019 shall have exceeded $66,000,000.
“Third Sales Milestone Payment” has the meaning set forth in Section 2.2(d).
“Transaction Documents” means this Purchase and Sale Agreement, the Bill of
Sale, the Protective Rights Agreement and the Counterparty Consent.
“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the security interest or any portion thereof granted
pursuant to the Protective Rights Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this Purchase
and Sale Agreement and any financing statement relating to such perfection or
effect of perfection or non-perfection.
“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.
“Voluntary Seller Bankruptcy” means (a) an admission in writing by the Seller of
its inability to pay its debts generally or a general assignment by the Seller
for the benefit of creditors or (b) the filing of any petition or answer by the
Seller seeking to adjudicate itself as bankrupt or insolvent, or seeking for
itself any liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of the Seller or its debts under any
Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, examination, relief of debtors or other similar
Applicable Law now or hereafter in effect, or seeking, consenting to or
acquiescing in the entry of an order for relief in any case under any such
Applicable Law, or the appointment of or taking possession by a receiver,
trustee, custodian, liquidator, examiner, assignee, sequestrator or other
similar official for the Seller or for any substantial part of its property.

Section 1.2    Rules of Construction. Unless the context otherwise requires, in
this Purchase and Sale Agreement:
(a)    A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP or
International Financial Reporting Standards, as applicable.
(b)    Unless otherwise defined, all terms that are defined in the UCC shall
have the meanings stated in the UCC.
(c)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders.
(d)    The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.
(e)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.
(f)    Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or therein) and
include any annexes, exhibits and schedules attached thereto.
(g)    References to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor,
provided, however, that for purposes of Articles III and IV of this Agreement,
references to Applicable Law shall mean Applicable Law as in effect on the date
on which the relevant representation or warranty is made.
(h)    References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents or the Counterparty License Agreement or Counterparty Consent), and
any reference to a Person in a particular capacity excludes such Person in other
capacities.
(i)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(j)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Purchase and Sale Agreement shall refer to this Purchase and Sale Agreement
as a whole and not to any particular provision hereof, and Article, Section and
Exhibit references herein are references to Articles and Sections of, and
Exhibits to, this Purchase and Sale Agreement unless otherwise specified.
(k)    Any reference herein to a term that is defined by reference to its
meaning in the Counterparty License Agreement (whether expressly or implicitly
cross referenced) shall refer to such term’s meaning in the Counterparty License
Agreement as in existence on the Execution Date or as amended, restated,
reformed, supplemented or otherwise modified in accordance with this Purchase
and Sale Agreement.
(l)    Any reference to the “knowledge” of the Seller means the knowledge, in
each case after reasonable inquiry of his or her direct reports who are
employees of the Seller and who are responsible with respect to the applicable
subject matter, of the Seller’s General Counsel, President, Chief Medical
Officer, Chief Scientific Officer and Chief Executive Officer as of the
Execution Date; provided, that the Seller’s General Counsel, President, Chief
Medical Officer, Chief Scientific Officer and Chief Executive Officer, as
applicable, shall be entitled to rely on the actual knowledge, without any duty
to investigate, of such direct reports with respect to any such subject matter
as of the Execution Date. For clarification, in the case of information set
forth in reports or correspondence received by the Seller from the Counterparty
or any counsel or other advisor to the Counterparty, “knowledge” of the Seller
includes the information provided in such reports or correspondence, but the
Seller has no obligation to make further inquiry into the accuracy or
completeness of such information.
(m)    Any reference to the “actual knowledge” of the Seller means the actual
knowledge, in each case without any duty to investigate, of the Seller’s General
Counsel, President, Chief Medical Officer, Chief Scientific Officer and Chief
Executive Officer as of the Execution Date. For clarification, in the case of
information set forth in reports or correspondence received by the Seller from
the Counterparty or any counsel or other advisor to the Counterparty, “actual
knowledge” of the Seller includes the information provided in such reports or
correspondence, but the Seller has no obligation to make further inquiry into
the accuracy or completeness of such information.

ARTICLE II    
PURCHASE AND SALE OF THE PURCHASED ASSETS

Section 2.1    Purchase and Sale.
(a)    Subject to the terms and conditions of this Purchase and Sale Agreement,
on the Closing Date, the Seller shall sell, assign, transfer, convey and grant
to the Purchaser, and the Purchaser shall purchase, acquire and accept from the
Seller, all of the Seller’s rights, title and interest in and to the Purchased
Assets, free and clear of any and all Liens, other than those Liens created in
favor of the Purchaser by the Transaction Documents.
(b)    The Seller and the Purchaser intend and agree that the sale, assignment,
transfer, conveyance and granting of the Purchased Assets under this Purchase
and Sale Agreement shall be, and are, a true, complete, absolute and irrevocable
assignment and sale by the Seller to the Purchaser of the Purchased Assets
without recourse except as otherwise provided in this Purchase and Sale
Agreement, and that such assignment and sale shall provide the Purchaser with
the full benefits of ownership of the Purchased Assets. Neither the Seller nor
the Purchaser intends the transactions contemplated hereby to be, or for any
purpose characterized as, a loan from the Purchaser to the Seller or a pledge or
assignment or a security agreement. The Seller waives any right to contest or
otherwise assert that this Purchase and Sale Agreement does not constitute a
true, complete, absolute and irrevocable sale and assignment by the Seller to
the Purchaser of the Purchased Assets under Applicable Law, which waiver shall
be enforceable against the Seller in any Voluntary Seller Bankruptcy or
Involuntary Seller Bankruptcy. The sale, assignment, transfer, conveyance and
granting of the Purchased Assets shall be reflected on the Seller’s financial
statements and other records as a sale of assets to the Purchaser (except to the
extent GAAP, International Financial Reporting Standards or the rules of the
SEC, as applicable, require otherwise with respect to the Seller’s consolidated
financial statements).
(c)    The Seller hereby authorizes the Purchaser or its designee to execute,
record and file, and consents to the Purchaser or its designee executing,
recording and filing, at the Purchaser’s sole cost and expense, financing
statements in the appropriate filing offices under the UCC (and continuation
statements with respect to such financing statements when applicable), and
amendments thereto or assignments thereof, in such manner and in such
jurisdictions as are necessary or appropriate to evidence or perfect the sale,
assignment, transfer, conveyance and grant by the Seller to the Purchaser, and
the purchase, acquisition and acceptance by the Purchaser from the Seller, of
the Purchased Assets and to perfect the security interest in the Purchased
Assets granted by the Seller to the Purchaser pursuant to the Protective Rights
Agreement. The Seller will provide to the Purchaser such information as the
Purchaser may reasonably request to complete any financing statement or
amendment in order for it to be accepted by a filing office.

Section 2.2    Payment of Investment Amount.
In full consideration for the sale, assignment, transfer, conveyance and
granting of the Purchased Assets, and subject to the terms and conditions set
forth herein, the Purchaser shall make the following payments:
(a)    Closing Payment. Subject to the terms and conditions set forth in Section
6.2, the Purchaser shall pay (or cause to be paid) to the Seller, or the
Seller’s designee, on the Closing Date, the sum of $30,000,000 less the amount
of Purchaser Expenses, in immediately available funds by wire transfer to the
Seller Account (the “Closing Payment”).
(b)    First Sales Milestone Payment. Within 15 Business Days after receipt by
the Purchaser of a Royalty & Audit Report demonstrating achievement of the First
Sales Milestone Event, subject to the satisfaction of the conditions set forth
in Section 6.4, the Purchaser shall pay to the Seller an amount equal to
$5,000,000 (the “First Sales Milestone Payment”) by wire transfer of immediately
available funds as directed by the Seller.
(c)    Second Sales Milestone Payment. Within 15 Business Days after receipt by
the Purchaser of a Royalty & Audit Report demonstrating achievement of the
Second Sales Milestone Event, subject to the satisfaction of the conditions set
forth in Section 6.4, the Purchaser shall pay to the Seller an amount equal to
$5,000,000 (the “Second Sales Milestone Payment”) by wire transfer of
immediately available funds as directed by the Seller.
(d)    Third Sales Milestone Payment. Within 15 Business Days after receipt by
the Purchaser of a Royalty & Audit Report demonstrating achievement of the Third
Sales Milestone Event, subject to the satisfaction of the conditions set forth
in Section 6.4, the Purchaser shall pay to the Seller an amount equal to
$5,000,000 (the “Third Sales Milestone Payment”) by wire transfer of immediately
available funds as directed by the Seller.
(e)    Fourth Sales Milestone Payment. Within 15 Business Days after receipt by
the Purchaser of a Royalty & Audit Report demonstrating achievement of the
Fourth Sales Milestone Event, subject to the satisfaction of the conditions set
forth in Section 6.4, the Purchaser shall pay to the Seller an amount equal to
$5,000,000 (the “Fourth Sales Milestone Payment”) by wire transfer of
immediately available funds as directed by the Seller.
For the avoidance of doubt, the achievement of any Sales Milestone Event and the
corresponding payment of such Sales Milestone Payment shall not preclude, nor
have any effect on, the achievement of any other Sales Milestone Event and the
corresponding payment of such Sales Milestone Payment.

Section 2.3    No Assumed Obligations. Notwithstanding any provision in this
Purchase and Sale Agreement or any other writing to the contrary, the Purchaser
is purchasing, acquiring and accepting only the Purchased Assets and is not
assuming any liability or obligation of the Seller or any of the Seller’s
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter (including any liability or obligation of the Seller under
the Counterparty License Agreement or any INFI Third Party Agreements). All such
liabilities and obligations shall be retained by and remain liabilities and
obligations of the Seller or the Seller’s Affiliates, as the case may be.

Section 2.4    Excluded Assets. The Purchaser does not, by purchase, acquisition
or acceptance of the rights, title or interest granted hereunder or otherwise
pursuant to any of the Transaction Documents, purchase, acquire or accept any
assets of the Seller other than the Purchased Assets.

Section 2.5    Seller Prepayment. Prior to June 30, 2025, the Seller shall have
the right, but not the obligation, at any time prior to the Cap Date (if
applicable) to pay the then-applicable Cap Payment to the Purchaser, and the
date of the Cap Payment, if any, shall be deemed the “Cap Date” (including for
the purpose of determining the termination date of this Agreement).

ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Purchaser as of the Execution
Date and as of the Closing Date as follows:

Section 3.1    Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted and to exercise its rights and to perform
its obligations under the Counterparty License Agreement. The Seller is duly
qualified to transact business and is in good standing in every jurisdiction in
which such qualification or good standing is required by Applicable Law (except
where the failure to be so qualified or in good standing would not be a Material
Adverse Change).

Section 3.2    No Conflicts.
(a)    None of the execution and delivery by the Seller of any of the
Transaction Documents to which the Seller is party, the performance by the
Seller of the obligations contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby will: (i) contravene, conflict
with, result in a breach, violation, cancellation or termination of, constitute
a default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (A) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority, to which the Seller or
any of its Subsidiaries or any of their respective assets or properties may be
subject or bound, (B) any term or provision of any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which
the Seller or any of its Subsidiaries is a party or by which the Seller or any
of its Subsidiaries or any of their respective assets or properties is bound or
committed (including the Counterparty License Agreement and the INFI Third Party
Agreements) or (C) any term or provision of any of the organizational documents
of the Seller or any of its Subsidiaries; or (ii) except as provided in any of
the Transaction Documents to which it is party, result in or require the
creation or imposition of any Lien on the Intellectual Property Rights, the
Licensed Product, the Counterparty License Agreement or the Purchased Assets.
(b)    The Seller has not granted, nor does there exist, any Lien on the
Transaction Documents, the Counterparty License Agreement, the Intellectual
Property Rights or the Purchased Assets. Except for the licenses and other
rights granted under the INFI Third Party Agreements, the license and other
rights granted by the Seller to Counterparty under the Counterparty License
Agreement (including any rights granted by Counterparty under the Counterparty
License Agreement) and the rights granted by the Seller or Counterparty under
the Counterparty Consent, there are no licenses, sublicenses or other rights
under the Intellectual Property Rights in the Territory that have been granted
to any other Person.  

Section 3.3    Authorization. The Seller has all powers and authority to execute
and deliver, and perform its obligations under, the Transaction Documents to
which it is party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of each of the Transaction Documents to
which the Seller is party and the performance by the Seller of its obligations
hereunder and thereunder have been duly authorized by the Seller. Each of the
Transaction Documents to which the Seller is party has been duly executed and
delivered by the Seller. Each of the Transaction Documents to which the Seller
is party constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

Section 3.4    Ownership. The Seller is the exclusive owner of the entire right,
title (legal and equitable) and interest in, to and under the Purchased Assets
and has good and valid title thereto, free and clear of all Liens. The Purchased
Assets sold, assigned, transferred, conveyed and granted to the Purchaser on the
Closing Date have not been pledged, sold, assigned, transferred, conveyed or
granted by the Seller to any other Person. The Seller has full right to sell,
assign, transfer, convey and grant the Purchased Assets to the Purchaser. Upon
the sale, assignment, transfer, conveyance and granting by the Seller of the
Purchased Assets to the Purchaser, the Purchaser shall acquire good and
marketable title to the Purchased Assets free and clear of all Liens, other than
Liens in favor of the Purchaser, and shall be the exclusive owner of the
Purchased Assets.

Section 3.5    Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents to which the Seller is
party, the performance by the Seller of its obligations hereunder and thereunder
and the consummation of any of the transactions contemplated hereunder and
thereunder (including the sale assignment, transfer, conveyance and granting of
the Purchased Assets to the Purchaser) do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for the filing of a Current Report on Form 8-K with the SEC, the filing
of UCC financing statements, the notice to Counterparty contained in the
Counterparty Consent, those consents, approvals, licenses, orders,
authorizations or declarations from, notices to, actions or registrations
previously obtained and those consents, approvals, licenses, orders,
authorizations or declarations from, notices to, actions or registrations, which
the failure to obtain would not result in a Material Adverse Change.

Section 3.6    No Litigation. There is no (a) action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, investigation or other
proceeding (whether civil, criminal, administrative, regulatory, investigative
or informal) pending or, to the knowledge of the Seller, threatened in respect
of the Licensed Product or the Purchased Assets (including the Counterparty
License Agreement), at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Authority pending or, to the knowledge of the
Seller, threatened against the Seller or any of its Subsidiaries in respect of
the Licensed Product or the Purchased Assets (including the Counterparty License
Agreement), that, in each case, (i) would be a Material Adverse Change or (ii)
challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which the
Seller is party. To the knowledge of the Seller, no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such action, suit, arbitration, claim, investigation,
proceeding or inquiry.

Section 3.7    Tax Matters. No deduction or withholding for or on account of any
tax has been made, or was required under Applicable Law to be made, from any
payment to the Seller under the Counterparty License Agreement and, following
the Closing Date, the Seller believes that no such deduction or withholding will
be made or required under currently Applicable Law to be made from any payment
to the Purchaser under the Counterparty License Agreement. The Seller has filed
(or caused to be filed) all tax returns and reports required by Applicable Law
to have been filed by it and has paid all taxes required to be paid by it,
except (i) any such taxes that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
or International Financial Reporting Standards, as applicable, have been set
aside on its books or (ii) any failure to file or failure to pay that would not
result, individually or in the aggregate, in a Material Adverse Change.

Section 3.8    No Brokers’ Fees. The Seller has not taken any action that would
entitle any person or entity other than Morgan Stanley & Co. LLC to any
commission or broker’s fee in connection with the transactions contemplated by
this Purchase and Sale Agreement.

Section 3.9    Compliance with Laws. None of the Seller or any of its
Subsidiaries (a) has violated or is in violation of, or, to the knowledge of the
Seller, is under investigation with respect to or has been threatened to be
charged with or been given notice of any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority or (b) is
subject to any judgment, order, writ, decree, injunction, stipulation, consent
order, permit or license granted, issued or entered by any Governmental
Authority, in each case, that would be a Material Adverse Change.

Section 3.10    Intellectual Property Matters.
(a)    To the knowledge of the Seller, Exhibit D sets forth an accurate and
complete list of all Intellectual Property Rights that are Patents. For each
Patent set forth on Exhibit D, the Seller has indicated, to the knowledge of the
Seller, (i) the application number, (ii) the patent or registration number, if
any, (iii) the country or other jurisdiction where the Patent was issued,
registered, or filed, (iv) the scheduled expiration date of any issued Patent,
including a notation if such scheduled expiration date includes a term extension
or supplementary protection certificate, and (v) the registered owner thereof.
(b)    To the knowledge of the Seller, each individual associated with the
filing and prosecution of the Intellectual Property Rights that are Patents,
including the named inventors of the Intellectual Property Rights that are
Patents, has complied in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known by such inventors to be
material to the patentability of each of the Intellectual Property Rights that
are Patents (including any relevant prior art), in each case, in those
jurisdictions in the Territory where such duties exist.
(c)    To the knowledge of the Seller, no allowable or allowed or granted
subject matter of the Intellectual Property Rights that are Patents is subject
to any competing conception claims of allowable or allowed or granted subject
matter of any Patents of any third party and have not been the subject of any
interference, re-examination or opposition proceedings.
(d)    To the knowledge of the Seller, each of the Patents set forth on Exhibit
D which are solely owned by the Seller correctly identifies each and every
inventor of the claims thereof as determined in accordance with the laws of the
jurisdiction in which such Patent was issued or is pending. To the knowledge of
the Seller, there is not any Person who is or claims to be an inventor of any of
such Patents who is not a named inventor thereof. The Seller has not received
any notice from any Person who is or claims to be an inventor of any of such
Patents who is not a named inventor thereof. Each inventor named on any Patent
set forth on Exhibit D that is solely owned by the Seller has executed a
contract assigning their entire right, title and interest in and to such Patents
and the inventions claimed therein, to the Seller (or to a predecessor in
interest of Seller), and evidence of such assignment has been duly recorded at
the United States Patent and Trademark Office.
(e)    With respect to each Patent set forth on Exhibit D that is not solely
owned by the Seller, to the actual knowledge of the Seller, (i) each such Patent
correctly identifies each and every inventor of the claims thereof as determined
in accordance with the laws of the jurisdiction in which such Patent was issued
or is pending, (ii) there is not any Person who is or claims to be an inventor
of such Patent who is not a named inventor thereof, (iii) the Seller has not
received any notice from any Person who is or claims to be an inventor of such
Patent who is not a named inventor thereof, and (iv) except as set forth on
Schedule 3.10, each inventor named on any such Patent has executed a contract
assigning their entire right, title and interest in and to such Patent and the
inventions claimed therein, to the owner thereof (or to a predecessor in
interest of the owner thereof), and evidence of such assignment has been duly
recorded at the United States Patent and Trademark Office.
(f)    To the actual knowledge of the Seller, each of the issued Patents set
forth on Exhibit D is valid, enforceable and subsisting. The Seller has not
received any opinion of counsel that any of such Patents is invalid or
unenforceable. The Seller has not received notice of any claim by any third
party challenging the validity or enforceability of any of such Patents.
(g)    To the knowledge of the Seller, there is no pending or threatened
opposition, IPR, interference, reexamination, injunction, claim, suit, action,
citation, summon, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration, mediation,
demand, decree or other dispute, disagreement, proceeding or claim
(collectively, “Disputes”) challenging the legality, validity, enforceability or
ownership of any of the Intellectual Property Rights that are granted Patents or
any granted claims therein, or that could give rise to any Set-off against the
payments due to the Seller under the Counterparty License Agreement for the use
of the related Intellectual Property Rights that are Patents. There are no
Disputes by or with any third party against the Seller involving the Licensed
Product. Seller is not subject to any outstanding injunction, judgment, order,
decree, ruling, change, settlement or other disposition of a Dispute with
respect to the Intellectual Property Rights.
(h)    To the actual knowledge of the Seller, no third party patent issued as of
the Effective Date in any Major Market Country has been or is or will be
infringed by the manufacture, use, marketing, sale, offer for sale, importation
or distribution of the Licensed Product in the formulation that, to the Seller’s
actual knowledge, is being sold by the Counterparty as of the Effective Date.
(i)    To the actual knowledge of the Seller, there is at least one valid claim
in each issued Orange Book Patent that would be infringed by the Counterparty’s
manufacture, use, marketing, sale, offer for sale, importation or distribution
of the Licensed Product but for the Seller’s and the Counterparty’s rights in
the issued Orange Book Patents.
(j)    The Seller has not received any written notice of any actual or
threatened action, suit or proceeding, or any investigation or claim that claims
that the manufacture, use, marketing, sale, offer for sale, importation or
distribution of the Licensed Product infringes on any patent or other
intellectual property rights of any other Person or constitute misappropriation
of any other Person’s trade secrets or other intellectual property rights.
(k)    The Seller has not received any notice under the Counterparty License
Agreement of infringement of any of the Intellectual Property Rights.
(l)    Each of the Seller and, to the knowledge of the Seller, Counterparty has
taken reasonable precautions to protect the secrecy or confidentiality of any
Know-How in the Intellectual Property Rights whose value is derived from being
secret or confidential.
(m)    The Intellectual Property Rights constitute all of the Know-How and
Patents owned or licensed by the Seller or any of the Seller’s Affiliates
necessary for the sale of the Licensed Product in the Field in the Territory.

Section 3.11    Regulatory Approval, Manufacturing and Marketing.
(a)    To the knowledge of the Seller, Counterparty has complied with its
obligations to develop the Licensed Product and seek and obtain Regulatory
Approval for the Licensed Product to the extent required by the Counterparty
License Agreement.
(b)    The Licensed Product has received Regulatory Approval for marketing and
distribution in the United States.

Section 3.12    Counterparty License Agreement.
(a)    Other than the Transaction Documents, the INFI Third Party Agreements and
the Counterparty License Agreement, there is no contract, agreement or other
arrangement (whether written or oral) to which the Seller or any of its
Subsidiaries is a party or by which any of their respective assets or properties
is bound or committed (i) that creates a Lien on or adversely affects the
Purchased Assets, the Counterparty License Agreement or (ii) for which breach,
nonperformance, cancellation or failure to renew would be a Material Adverse
Change.
(b)    The Seller has provided to the Purchaser a true, correct and complete
copy of the Counterparty License Agreement, any reports produced by Counterparty
pursuant to the Counterparty License Agreement in respect of Net Sales of the
Licensed Product in the Territory, and each of the INFI Third Party Agreements.
(c)    The Counterparty License Agreement is in full force and effect and is the
legal, valid and binding obligation of the Seller and, to the knowledge of the
Seller, Counterparty and any other party thereto, enforceable against the Seller
and, to the knowledge of the Seller, Counterparty and any other party thereto in
accordance with its respective terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy. The execution and delivery of, and performance of
obligations under, the Counterparty License Agreement were and are within the
powers of the Seller and, to the knowledge of the Seller, Counterparty. The
Counterparty License Agreement was duly authorized by all necessary action on
the part of, and validly executed and delivered by, the Seller and, to the
knowledge of the Seller, Counterparty and any other party thereto. The Seller is
not in breach or violation of or in default under the Counterparty License
Agreement. There is no event or circumstance that, upon notice or the passage of
time, or both, could constitute or give rise to any breach or default in the
performance of the Counterparty License Agreement by the Seller or, to the
knowledge of the Seller, Counterparty or any other party thereto.
(d)    Each of the INFI Third Party Agreements is in full force and effect and
is the legal, valid and binding obligation of the Seller and, to the knowledge
of the Seller, each other party thereto, enforceable against the Seller and, to
the knowledge of the Seller, each other party thereto in accordance with its
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy. The execution and delivery of, and performance of obligations
under, each of the INFI Third Party Agreements were and are within the powers of
the Seller and, to the knowledge of the Seller, each other party thereto. Each
of the INFI Third Party Agreements was duly authorized by all necessary action
on the part of, and validly executed and delivered by, the Seller and, to the
knowledge of the Seller, each other party thereto. The Seller is not in breach
or violation of or in default under any INFI Third Party Agreement. There is no
event or circumstance that, upon notice or the passage of time, or both, could
constitute or give rise to any breach or default in the performance of any INFI
Third Party Agreement by the Seller or, to the knowledge of the Seller, any
other party thereto.
(e)    The Seller has not waived any rights or defaults under the Counterparty
License Agreement or released Counterparty or any other party thereto, in whole
or in part, from any of its obligations under the Counterparty License
Agreement. To the knowledge of the Seller, there are no oral waivers or
modifications in respect of the Counterparty License Agreement. Neither the
Seller nor Counterparty has agreed to amend or waive any provision of the
Counterparty License Agreement.
(f)    To the knowledge of the Seller, no event has occurred that would give the
Seller or Counterparty or any other party thereto the right to terminate the
Counterparty License Agreement or cease paying Royalties thereunder. The Seller
has not received any notice of an intention by Counterparty or any other Person
to terminate or breach the Counterparty License Agreement, in whole or in part,
or challenging the validity or enforceability of the Counterparty License
Agreement or the obligation to pay the Royalties under the Counterparty License
Agreement, or that the Seller or Counterparty or any other party thereto is in
default of its obligations under the Counterparty License Agreement. The Seller
is not aware of any default, violation or breach by Counterparty under or the
Counterparty License Agreement. The Seller has no current intention of
terminating the Counterparty License Agreement and has not given Counterparty or
any other party thereto any notice of termination of the Counterparty License
Agreement, in whole or in part.
(g)    Except as provided in the Counterparty License Agreement and except for
any payment due to INK pursuant to the INK Agreement with respect to the
Investment Amount, the Seller is not a party to any agreement entitling any
other Person to any payments, including by way of Set-off, in respect of the
Royalties payable under the Counterparty License Agreement to the Seller.
(h)    The Seller has not consented to an assignment by Counterparty or any
other party thereto of any of Counterparty’s or such other party’s rights or
obligations under the Counterparty License Agreement, and the Seller does not
have any knowledge of any such assignment by Counterparty or any other such
party. Except as contemplated by Section 2.1, the Seller has not assigned, in
whole or in part, and has not granted, incurred or suffered to exist any Liens
on the Counterparty License Agreement, the Purchased Assets or any of the
Seller’s rights, title or interest in and to the Intellectual Property Rights.
(i)    None of the Seller, Counterparty or any other party thereto has made any
claim of indemnification under the Counterparty License Agreement.
(j)    The Seller has not exercised its rights to conduct an audit under the
Counterparty License Agreement.  
(k)    To the knowledge of the Seller, the Seller has received all amounts owed
to it under the Counterparty License Agreement.

Section 3.13    UCC Matters. The Seller’s exact legal name is, and for the
preceding 10 years has been, “Infinity Pharmaceuticals, Inc.”. The Seller’s
principal place of business is, and for the preceding 10 years has been, located
in Cambridge, Massachusetts. The Seller’s jurisdiction of organization is, and
for the preceding 10 years has been, Delaware. For the preceding 10 years, the
Seller has not been the subject of any merger or other corporate or other
reorganization in which its identity or status was materially changed, except in
each case when it was the surviving or resulting Person.

Section 3.14    Information. Other than financial projections, Licensed Product
sale projections or any other forward-looking information, all written
information heretofore or herein supplied by or on behalf of the Seller to the
Purchaser is accurate and complete in all material respects, and none of such
information, when taken together with all other information furnished (including
any information included in the Seller’s publicly available securities filings),
contains an untrue statement of a material fact or omits to state any material
fact necessary to make such information not materially misleading in light of
the circumstances under which it was made.

Section 3.15    Insolvency; Material Adverse Change. No Involuntary Seller
Bankruptcy or Voluntary Seller Bankruptcy has ever occurred. To the knowledge of
the Seller, no Material Adverse Change has occurred.

Section 3.16    Set-off and Other Sources of Royalty Reduction. Except as
provided in the Counterparty License Agreement, Counterparty has no right of
Set-off under any contract or other agreement against the Royalties or any other
amounts payable to the Seller under the Counterparty License Agreement.
Counterparty has not exercised, and, to the knowledge of the Seller,
Counterparty has not had the right to exercise, and, to the knowledge of the
Seller, no event or condition exists that, upon notice or passage of time or
both, would reasonably be expected to permit Counterparty to exercise, any
Set-off against the Royalties or any other amounts payable to the Seller under
the Counterparty License Agreement. To the knowledge of the Seller, there are no
third party patents that would provide a basis for a reduction in the royalties
due to the Seller pursuant to Section 6.1.1(d) of the Counterparty License
Agreement. There are no compulsory licenses granted or, to the knowledge of the
Seller, threatened to be granted with respect to the Intellectual Property
Rights.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Seller as of the Execution
Date and as of the Closing Date as follows:

Section 4.1    Organization. The Purchaser is a limited partnership duly
organized, validly existing and in good standing under the laws of Delaware and
has all powers and authority, and all licenses, permits, franchises,
authorizations, consents and approvals of all Governmental Authorities, required
to own its property and conduct its business as now conducted.

Section 4.2    No Conflicts. None of the execution and delivery by the Purchaser
of any of the Transaction Documents to which the Purchaser is party, the
performance by the Purchaser of the obligations contemplated hereby or thereby
or the consummation of the transactions contemplated hereby or thereby will
contravene, conflict with, result in a breach, violation, cancellation or
termination of, constitute a default (with or without notice or lapse of time,
or both) under, require prepayment under, give any Person the right to exercise
any remedy or obtain any additional rights under, or accelerate the maturity or
performance of or payment under, in any respect, (i) any Applicable Law or any
judgment, order, writ, decree, permit or license of any Governmental Authority
to which the Purchaser or any of its assets or properties may be subject or
bound, (ii) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which the Purchaser is a
party or by which the Purchaser or any of its assets or properties is bound or
committed or (iii) any term or provision of any of the organizational documents
of the Purchaser.

Section 4.3    Authorization. The Purchaser has all powers and authority to
execute and deliver, and perform its obligations under, the Transaction
Documents to which it is party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of each of the Transaction
Documents to which the Purchaser is party and the performance by the Purchaser
of its obligations hereunder and thereunder have been duly authorized by the
Purchaser. Each of the Transaction Documents to which the Purchaser is party has
been duly executed and delivered by the Purchaser. Each of the Transaction
Documents to which the Purchaser is party constitutes the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

Section 4.4    Governmental and Third Party Authorizations. The execution and
delivery by the Purchaser of the Transaction Documents to which the Purchaser is
party, the performance by the Purchaser of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority or any other Person, except as described
in Section 3.5.

Section 4.5    No Litigation. There is no (a) action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, investigation or other
proceeding (whether civil, criminal, administrative, regulatory, investigative
or informal) pending or, to the knowledge of the Purchaser, threatened by or
against the Purchaser, at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Authority pending or, to the knowledge of the
Purchaser, threatened against the Purchaser, that, in each case, challenges or
seeks to prevent or delay the consummation of any of the transactions
contemplated by any of the Transaction Documents to which the Purchaser is
party.

Section 4.6    Access to Information. The Purchaser acknowledges that it has (a)
reviewed the Counterparty License Agreement, the Counterparty Consent, the INFI
Third Party Agreements and such other documents and information relating to the
Intellectual Property Rights and the Licensed Product and (b) had the
opportunity to ask such questions of, and to receive answers from,
representatives of the Seller concerning the Counterparty License Agreement, the
Counterparty Consent, the INFI Third Party Agreements, the Intellectual Property
Rights and the Licensed Product, in each case, as it deemed necessary to make an
informed decision to purchase, acquire and accept the Purchased Assets in
accordance with the terms of this Purchase and Sale Agreement. The Purchaser has
such knowledge, sophistication and experience in financial and business matters
that it is capable of evaluating the risks and merits of purchasing, acquiring
and accepting the Purchased Assets in accordance with the terms of this Purchase
and Sale Agreement.

Section 4.7    Funds Available. The Purchaser has sufficient funds on hand or
binding and enforceable commitments to provide it with sufficient funds to
satisfy its obligations, in each case to pay the Investment Amount, and the
Purchaser has no reason to believe, and has not been provided with oral or
written notice that any of its investors are not required or do not intend, for
any reason, to satisfy their obligations under such commitments. The Purchaser
acknowledges and agrees that its obligations under this Purchase and Sale
Agreement are not contingent on obtaining financing.

ARTICLE V    
COVENANTS
The parties hereto covenant and agree as follows:

Section 5.1    Books and Records; Notices.
(a)    During the term of this Purchase and Sale Agreement and for a period of
two (2) years thereafter, the Seller shall keep and maintain, or cause to be
kept and maintained, at all times full and accurate books and records adequate
to reflect all financial information it has received, and all amounts paid or
received under the Counterparty License Agreement, with respect to the
Royalties.
(b)    Promptly following receipt by the Seller of any Royalty & Audit Reports
or Royalty-Related Agreement Information, the Seller shall (i) inform the
Purchaser in writing of such receipt and (ii) furnish the Purchaser with a copy
of such communication.
(c)    The Seller shall provide the Purchaser with written notice as promptly as
practicable after becoming aware of any of the following: (i) the occurrence of
a Voluntary Seller Bankruptcy or an Involuntary Seller Bankruptcy; (ii) any
breach or default by the Seller of or under any covenant, agreement or other
provision of any Transaction Document to which it is party; (iii) any
representation or warranty made by the Seller in any of the Transaction
Documents or in any certificate delivered to the Purchaser pursuant to this
Purchase and Sale Agreement shall prove to be untrue, inaccurate or incomplete
in any respect on the date as of which made; or (iv) any change, effect, event,
occurrence, state of facts, development or condition that would be a Material
Adverse Change.
(d)    The Seller shall notify the Purchaser in writing not less than 30 days
prior to any change in, or amendment or alteration of, the Seller’s (i) legal
name, (ii) form or type of organizational structure or (iii) jurisdiction of
organization.
(e)    Subject to applicable confidentiality restrictions, Applicable Laws
relating to securities matters and the provisions of the Counterparty License
Agreement, the INFI Third Party Agreements and the Counterparty Consent, the
Seller shall make available such other information as the Purchaser may, from
time to time, reasonably request with respect to (i) the Purchased Assets or
(ii) the condition or operations, financial or otherwise, of the Seller that is
reasonably likely to impact or affect the performance of the Seller’s
obligations hereunder or the Seller’s compliance with the terms, provisions and
conditions of this Purchase and Sale Agreement.

Section 5.2    Confidentiality; Public Announcement.
(a)    Except as otherwise required by Applicable Law or by the rules and
regulations of any securities exchange or trading system (and then in accordance
with this Section 5.2) and except as otherwise set forth in this Section 5.2,
all Confidential Information furnished by the Seller to the Purchaser (as a
Representative (as defined in the Confidential Disclosure Agreement) of
HealthCare Royalty Management, LLC) or otherwise received by the Purchaser
(including directly from Counterparty or directly or indirectly pursuant to the
Confidential Disclosure Agreement), as well as the terms, conditions and
provisions of this Purchase and Sale Agreement and any other Transaction
Document, shall be kept confidential by the Purchaser and shall be used by the
Purchaser only in connection with this Purchase and Sale Agreement and any other
Transaction Document and the transactions contemplated hereby and thereby.
Notwithstanding the foregoing, the Purchaser may disclose such information (i)
to its affiliates, actual or potential financing sources, investors or
co-investors and permitted assigns, and its or their respective employees,
consultants, contractors, subcontractors, agents, legal advisors or financial
advisors (each, a “Permitted Recipient”) (provided, that such Persons shall be
informed of the confidential nature of such information and shall be obligated
to keep such information confidential pursuant to obligations of confidentiality
no less onerous than those set out herein); (ii) as required to be disclosed in
any document to be filed with any Governmental Authority having jurisdiction
over the recipient of such information or (iii) as required to be disclosed by
court or administrative order having jurisdiction over the recipient of such
information or under Applicable Laws with respect to the Purchaser or its
Affiliates (including Applicable Laws relating to securities matters), as the
case may be, or pursuant to the rules and regulations of any stock exchange or
stock market on which securities of the Purchaser or its Affiliates may be
listed for trading.
(b)    The Seller and the Purchaser acknowledge that each party hereto may,
after execution of this Purchase and Sale Agreement, make a public announcement
of the transactions contemplated by the Transaction Documents. The Seller and
the Purchaser agree that, after the Closing Date, public announcements may be
issued in the form of one or more press releases, and in disclosures contained
in documents to be filed with or furnished to the SEC, in each case subject to
the Purchaser or the Seller having a reasonable prior opportunity to review such
public announcement, and which announcement shall be in a form mutually
acceptable to the Purchaser and the Seller, and either party hereto may
thereafter disclose any information contained in such press release or SEC
documents at any time without the consent of the other party hereto. For the
avoidance of doubt, no public announcement or press release issued by the
Purchaser shall contain any Confidential Information without the prior written
consent of the Seller.
(c)    In the event that the Purchaser or any Permitted Recipient is required to
furnish or disclose any portion of the Confidential Information pursuant to
clauses (ii) or (iii) of Section 5.2(a), the Purchaser shall provide the Seller,
as promptly as practicable, with written notice of the existence of, and terms
and circumstances relating to, such requirement, and the proposed disclosure, so
that the Seller, Counterparty or any counterparty to any INFI Third Party
Agreement may seek, at its expense, a protective order or other appropriate
remedy (and, if the Seller, Counterparty or any counterparty to any INFI Third
Party Agreement seeks such an order, the Purchaser or such Permitted Recipient,
as the case may be, shall provide, at their expense, such cooperation and
assistance as Seller, Counterparty or any counterparty to any INFI Third Party
Agreement shall reasonably require). Subject to the foregoing, the Purchaser or
such Permitted Recipient, as the case may be, may disclose that portion (and
only that portion) of the Confidential Information that is legally required to
be disclosed; provided, however, that the Purchaser or such Permitted Recipient,
as the case may be, shall: (i) take all reasonable and lawful actions to obtain
confidential treatment for such disclosure, including by obtaining reliable
assurance that confidential treatment will be accorded any such Confidential
Information disclosed; and (ii) limit the disclosure to the required purpose.
(d)    The obligations of this Section 5.2 shall survive the termination of this
Purchase and Sale Agreement.

Section 5.3    Best Efforts; Further Assurances.
(a)    Subject to the terms and conditions of this Purchase and Sale Agreement,
each party hereto will use its best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under Applicable
Laws to consummate the transactions contemplated by the Transaction Documents to
which the Seller or the Purchaser, as applicable, is party, including to (i)
perfect the sale, assignment, transfer, conveyance and granting of the Purchased
Assets to the Purchaser pursuant to this Purchase and Sale Agreement, (ii)
execute and deliver such other documents, certificates, instruments, agreements
and other writings and to take such other actions as may be necessary or
desirable, or reasonably requested by the other party hereto, in order to
consummate or implement expeditiously the transactions contemplated by any
Transaction Document to which the Seller or the Purchaser, as applicable, is
party, (iii) perfect, protect, more fully evidence, vest and maintain in the
Purchaser good, valid and marketable rights and interests in and to the
Purchased Assets free and clear of all Liens (other than those permitted by the
Transaction Documents), (iv) create, evidence and perfect the Purchaser’s
security interest granted pursuant to the Protective Rights Agreement and (v)
enable the Purchaser to exercise or enforce any of the Purchaser’s rights under
any Transaction Document to which the Seller or the Purchaser, as applicable, is
party, including following the Closing Date.
(b)    The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party hereto, at the expense of such other
party hereto (except as otherwise set forth herein), in connection with any
litigation, arbitration, investigation or other proceeding (whether threatened,
existing, initiated or contemplated prior to, on or after the date hereof) to
which the other party hereto, any of its Affiliates or controlling persons or
any of their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the Purchased Assets or the transactions described herein or therein but in all
cases excluding any litigation brought by the Seller (for itself or on behalf of
any Seller Indemnified Party) against the Purchaser or brought by the Purchaser
(for itself or on behalf of any Purchaser Indemnified Party) against the Seller.
(c)    The Seller and the Purchaser shall comply, as applicable, with all
Applicable Laws with respect to each of the Transaction Documents, the
Counterparty License Agreement, the Counterparty Consent, the Purchased Assets
and all ancillary agreements related thereto, in each case the violation of
which would result in a Material Adverse Change.
(d)    The Seller and the Purchaser shall not enter into any contract, agreement
or other legally binding arrangement (whether written or oral), or grant any
right to any other Person, in any case that would reasonably be expected to
conflict with the Transaction Documents or, with respect to the Seller, serve or
operate to limit or circumscribe any of the Purchaser’s rights under the
Transaction Documents (or the Purchaser’s ability to exercise any such rights),
in each case in a manner which would result in a Material Adverse Change.
(e)    The Seller shall not amend, modify, supplement, restate, cancel,
terminate or grant a waiver under any INFI Third Party Agreement in any manner
that would materially and adversely affect the Purchased Assets or otherwise
adversely affect the timing, amount or duration of the Royalties, in each case
without the prior written consent of the Purchaser.
(f)    The Seller and the Purchaser acknowledge and agree that the Counterparty
has the right, pursuant to Section 7.3 of the Counterparty License Agreement, to
prosecute and maintain certain of the Patents set forth on Exhibit D and that
the Counterparty has, pursuant to Section 7.5 of the Counterparty License
Agreement, certain rights with respect to third party infringement of certain of
the Patents set forth on Exhibit D. With respect to such Patents that are listed
in the Orange Book with respect to the Licensed Product in the United States or
any equivalent of such Patent in France, Germany, Italy, Spain, the United
Kingdom or Japan (each such Patent, an “Orange Book Patent” and each such
country, a “Major Market Country”), then (1) solely to the extent that (A)
Seller is obligated to prosecute and maintain such Orange Book Patent in such
Major Market Country pursuant to Section 7.3.1(c) of the Counterparty License
Agreement, or (B) Counterparty notifies Seller of its decision not to prosecute
and maintain such Orange Book Patent in such Major Market Country in accordance
with Section 7.3.1(d)(i) of the Counterparty License Agreement, then, subject to
the INFI Third Party Agreements, the Seller shall notify the Purchaser thereof
and, at the Purchaser’s request and expense (including the Purchaser’s payment
of the Seller’s reasonable attorney’s fees, if any, in connection therewith),
use commercially reasonable efforts to prepare, execute, deliver and file any
and all agreements, documents or instruments which are reasonably necessary to
prosecute and maintain such Orange Book Patent in such country or (2) there is a
third party infringement of such Orange Book Patent in such Major Market
Country, then subject to Counterparty’s rights and obligations thereto under
Section 7.4 of the Counterparty License Agreement, and, subject to the INFI
Third Party Agreements, the Seller shall notify the Purchaser thereof and, at
the Purchaser’s request and expense (including the Purchaser’s payment of the
Seller’s reasonable attorney’s fees, if any, in connection therewith), use
commercially reasonable efforts to prepare, execute, deliver and file any and
all agreements, documents or instruments which are reasonably necessary to
defend or assert such Orange Book Patent against significant infringement or
interference by any other Persons, and against any claims of invalidity or
unenforceability, in such country (including by bringing any legal action for
infringement or defending any counterclaim of invalidity or action of a third
party for declaratory judgment of non-infringement or non-interference). The
Seller shall keep the Purchaser informed of all such actions taken at the
Purchaser’s request with respect to such Orange Book Patent in such Major Market
Country and the Purchaser shall have the opportunity to participate and
meaningfully consult with the Seller with respect to the direction thereof and
the Seller shall consider the Purchaser’s comments in good faith. All
out-of-pocket third party expenses of the Seller (including reasonable
attorney’s fees) incurred pursuant to this Section 5.3(f) shall be promptly
reimbursed by the Purchaser.
(g)    With respect to Orange Book Patents in the Major Market Countries, if
Counterparty or the Seller terminates or provides written notice of termination
of the Counterparty License Agreement (in whole or in part), or the Counterparty
License Agreement otherwise terminates (in whole or in part), then, solely to
the extent permitted by and subject to the survival provisions of the
Counterparty License Agreement, any provisions of the INFI Third Party
Agreements and any New Arrangement, the Seller shall notify the Purchaser
thereof and, at the Purchaser’s request and expense (including the Purchaser’s
payment of the Seller’s reasonable attorney’s fees, if any, in connection
therewith), the Seller shall use commercially reasonable efforts to prepare,
execute, deliver and file any and all agreements, documents or instruments which
are reasonably necessary to (i) prosecute and maintain the Orange Book Patents
in the Major Market Countries set forth on Exhibit D and (ii) defend or assert
such Patents against significant infringement or interference by any other
Persons, and against any claims of invalidity or unenforceability, in any
jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of a third party for
declaratory judgment or non-infringement or non-interference). The Seller shall
keep the Purchaser informed of all such actions and the Purchaser shall have the
opportunity to participate and meaningfully consult with the Seller with respect
to the direction thereof and the Seller shall consider the Purchaser’s comments
in good faith. All out-of-pocket third party expenses of the Seller (including
reasonable attorney’s fees) incurred pursuant to this Section 5.3(g) shall be
promptly reimbursed by the Purchaser.

Section 5.4    Payments on Account of the Purchased Assets.
(a)    Notwithstanding the terms of the Counterparty Consent, if Counterparty,
any Sublicensee or any other Person makes any future payment in respect of the
Purchased Assets to the Seller (or any of its Subsidiaries) directly on account
of the Purchased Assets, then (i) the portion of such payment that represents
Royalties shall be held by the Seller (or such Subsidiary) in trust for the
benefit of the Purchaser in a segregated account, (ii) the Seller (or such
Subsidiary) shall have no right, title or interest whatsoever in such portion of
such payment and shall not create or suffer to exist any Lien thereon and (iii)
the Seller (or such Subsidiary) promptly following the receipt by the Seller (or
such Subsidiary) of such portion of such payment, shall remit such portion of
such payment to the Purchaser Account pursuant to Section 5.4(b) in the exact
form received with all necessary endorsements.
(b)    The Seller shall make all payments required to be made by it to the
Purchaser pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off, to the following account (or to
such other account as the Purchaser shall notify the Seller in writing from time
to time) (the “Purchaser Account”):
Bank Name: Silicon Valley Bank
ABA Number: 121-140-399
Account Number: 3301301702
Account Name: Healthcare Royalty Partners III, L.P.
Attention: Controller
(c)    If Counterparty, any Sublicensee or any other Person makes any payment to
the Purchaser of Royalties after the Cap Date, then (i) such payment shall be
held by the Purchaser in trust for the benefit of the Seller in a segregated
account, (ii) the Purchaser shall have no right, title or interest whatsoever in
such payment and shall not create or suffer to exist any Lien thereon and (iii)
the Purchaser promptly, and in any event no later than three (3) Business Days
following the receipt by the Purchaser of such payment, shall remit such payment
to the Seller Account pursuant to Section 5.4(d) in the exact form received with
all necessary endorsements.
(d)    The Purchaser shall make all payments required to be made by it to the
Seller pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off, to the following account (or to
such other account as the Seller shall notify the Purchaser in writing from time
to time) (the “Seller Account”):
Bank Name: JPMorgan Chase Bank
ABA Number: 021000021
Account Number: 825874498
Account Name: Infinity Pharmaceuticals, Inc.
Attention: Controller
(e)    The Seller shall not amend, modify, supplement, restate, cancel,
terminate or grant a waiver under (i) the Counterparty Consent or (ii) the
payment direction letter delivered by the Seller to the Counterparty in
accordance with Section 6.2(a), in each case without the prior written consent
of the Purchaser.

Section 5.5    Counterparty License Agreement.
(a)    The Seller (i) shall not forgive, release or compromise any Royalties or
other Purchased Assets owed to or becoming owing to it under the Counterparty
License Agreement, (ii) shall not assign, amend, modify, supplement, restate,
waive, cancel or terminate (or consent to any cancellation or termination of),
in whole or in part, any rights constituting or involving, affecting or relating
to the Royalties or other Purchased Assets (including any such rights in the
Counterparty License Agreement or any provision thereof or right thereunder) or
the right to receive the Royalties, in each case to the extent such assignment,
amendment, modification, supplement, restatement, waiver, cancellation,
termination or consent would materially adversely affect the Purchased Assets or
otherwise adversely affect the timing, amount or duration of the Royalties,
(iii) shall not breach any provisions of Counterparty License Agreement, to the
extent the breach of such duty or obligation would materially adversely affect
the Purchased Assets or otherwise adversely affect the timing, amount or
duration of the Royalties, (iv) except pursuant to Section 5.6, shall not enter
into any new agreement or legally binding arrangement in respect of the
Purchased Assets, the Royalties or the Licensed Product, in each case in respect
of the Territory in the Field and in a manner that would materially adversely
affect the Purchased Assets or otherwise adversely affect the timing, amount or
duration of the Royalties, and (v) shall not waive any obligation of, or grant
any consent to, Counterparty under or in respect of the Licensed Product (in
respect of the Territory in the Field) or the Counterparty License Agreement
that would materially adversely affect the Purchased Assets or otherwise
adversely affect the timing, amount or duration of the Royalties.
(b)    To the extent permitted under the Counterparty License Agreement and the
Counterparty Consent and solely to the extent the following would have a
Material Adverse Change on the Purchased Assets, promptly after receiving notice
from Counterparty or any other Person (i) terminating the Counterparty License
Agreement (in whole or in part), (ii) alleging any breach of or default under
the Counterparty License Agreement by the Seller or (iii) asserting the
existence of any facts, circumstances or events that, alone or together with
other facts, circumstances or events, Seller reasonably expects (with or without
the giving of notice or passage of time, or both) to give rise to a breach of or
default under the Counterparty License Agreement by the Seller or the right to
terminate the Counterparty License Agreement (in whole or in part) by
Counterparty or any other Person, the Seller shall (A) promptly give a written
notice to the Purchaser describing in reasonable detail the relevant breach,
default or termination event, including a copy of any written notice received
from Counterparty or the other relevant Person, and, in the case of any breach
or default or alleged breach or default by the Seller, describing in reasonable
detail any corrective action the Seller proposes to take, and (B) in the case of
any breach or default or alleged breach or default by the Seller, use its best
efforts to promptly cure such breach or default and shall give written notice to
the Purchaser upon curing such breach or default.  
(c)    To the extent permitted under the Counterparty License Agreement and the
Counterparty Consent and solely to the extent the following would have a
Material Adverse Change on the Purchased Assets, promptly after the Seller
obtains knowledge of a breach of or default under, or an alleged breach of or
default under, the Counterparty License Agreement by Counterparty or any other
Person (each, a “Defaulting Party”) or of the existence of any facts,
circumstances or events that, alone or together with other facts, circumstances
or events, Seller reasonably expects (with or without the giving of notice or
passage of time, or both) to give rise to a breach of or default under the
Counterparty License Agreement by a Defaulting Party or the right to terminate
the Counterparty License Agreement (in whole or in part) by the Seller, in each
case, the Seller shall promptly (but in any event within ten Business Days) give
a written notice to the Purchaser describing in reasonable detail the relevant
breach, default or termination event.
(d)    To the extent consistent with the Counterparty License Agreement and the
Counterparty Consent, the Seller shall, at the Purchaser’s request and expense,
make available its relevant records and personnel to the Purchaser in connection
with any prosecution of litigation by the Seller or the Purchaser against any
party to the Counterparty License Agreement to enforce any of the Purchaser’s
rights under the Counterparty License Agreement, and provide reasonable
assistance and authority to file and bring the litigation, including, if
required to bring the litigation, being joined as a party plaintiff. All
out-of-pocket third party expenses of the Seller (including reasonable
attorney’s fees) incurred pursuant to this Section 5.5(d) shall be promptly
reimbursed by the Purchaser.

Section 5.6    Termination of the Counterparty License Agreement. Without
limiting the provisions of Section 5.5, if Counterparty or the Seller terminates
or provides written notice of termination of the Counterparty License Agreement
(in whole or in part), or the Counterparty License Agreement otherwise
terminates (in whole or in part), then, to the extent permitted by the survival
provisions of the Counterparty License Agreement and any provisions of the INFI
Third Party Agreements, the Seller shall use commercially reasonable efforts, at
the Purchaser’s request and sole cost and expense (including the Purchaser’s
payment of the Seller’s reasonable attorney’s fees, if any, in connection
therewith), in consultation and cooperation with the Purchaser, for a period of
one hundred eighty (180) days (or such shorter period as set forth in this
Section 5.6) (the “Initial Search Period”), to locate, negotiate and secure a
license of the Intellectual Property Rights with respect to the Licensed Product
in the Field in the Territory (any such license, a “New Arrangement”); provided,
that the Purchaser shall have the right to consent in writing to any New
Arrangement, which approval shall not be unreasonably withheld or delayed, and
Seller agrees to undertake in connection with such New Arrangement such
obligations and liabilities, if any, as are comparable to the obligations and
liabilities it currently has under the Counterparty License Agreement. The
Seller shall not pay (or enter into any agreement to pay) any upfront costs,
fees or expenses to a third party in connection with the Seller’s efforts to
locate, negotiate and secure a New Arrangement (“New Arrangement Expenses”)
without the prior written consent of the Purchaser. If the Purchaser does not
consent to such New Arrangement Expenses, the Purchaser may, upon written notice
to the Seller, terminate the Initial Search Period. Following the expiration or
termination of the Initial Search Period, the Purchaser may, at its option and
sole cost and expense, continue efforts to locate, negotiate and secure a New
Arrangement; provided, that the Seller shall have the right to consent in
writing to any New Arrangement, which approval shall not be unreasonably
withheld or delayed, it being further understood and agreed that it shall not be
unreasonable for the Seller to refuse consent to the extent that the obligations
and liabilities that Seller would be required to undertake in connection with
such New Arrangement, if any, are materially more onerous or unfavorable than
obligations and liabilities it currently has under the Counterparty License
Agreement. The Seller shall use commercially reasonable efforts, at the
Purchaser’s request and sole cost and expense (including the Purchaser’s payment
of the Seller’s reasonable attorney’s fees, if any, in connection therewith) to
provide cooperation and assistance to the Purchaser in connection with the
Purchaser’s efforts pursuant to the foregoing sentence. In the event the Seller
enters into a New Arrangement, references in this Purchase and Sale Agreement to
the Purchased Assets and the Counterparty License Agreement shall be deemed to
be references to any new purchased asset and the new license agreement
constructed under the New Arrangement, and references to Counterparty shall be
deemed to be references to the other party to such New Arrangement. Such New
Arrangement shall also provide, for no additional consideration from the
Purchaser (other than, for clarity, the costs and expenses described in this
Section 5.6), that (i) the Purchaser shall have the same rights as those
acquired under the Counterparty License Agreement pursuant to this Purchase and
Sale Agreement and (ii) all payments and other consideration (including any
upfront fees) thereunder (to the extent that such payments or other
consideration would have constituted Royalties under the Counterparty License
Agreement) be made by the other party to such New Arrangement directly to the
Purchaser subject to the Cap Amount; provided, that all such payments and other
consideration (including any upfront fees) made by the other party to such New
Arrangement shall be deemed to be Royalties hereunder for purposes of
determining the Cap Date. All out-of-pocket third party expenses of the Seller
(including reasonable attorney’s fees) incurred pursuant to this Section 5.6
shall be promptly reimbursed by the Purchaser.

Section 5.7    Audits. The Seller shall, upon the written request of the
Purchaser, cause an inspection or audit of Counterparty’s books and records to
be conducted pursuant to, and in accordance with, Section 6.5 of the
Counterparty License Agreement; provided, however, that the Seller shall retain
the exclusive right to inspect and audit Counterparty’s books and records at any
time and from time to time at its sole discretion for payments that are paid or
payable to the Seller pursuant to the Counterparty License Agreement. For the
purposes of exercising the Purchaser’s rights pursuant to this Section 5.7, the
Seller shall select such public accounting firm as the Purchaser shall recommend
for such purpose. The Seller and the Purchaser agree that all of the expenses of
any inspection or audit carried out for the benefit of the Purchaser that would
otherwise be borne by the Seller pursuant to the Counterparty License Agreement
shall instead be borne by the Purchaser, including such fees and expenses of
such public accounting firm as are to be borne by the Seller pursuant to Section
6.5 of the Counterparty License Agreement together with the Seller’s reasonable
out-of-pocket costs incurred in connection with such examination or audit. The
Seller will furnish to the Purchaser any inspection or audit report prepared in
connection with such inspection or audit. The Purchaser shall have the right to
require the Seller, in writing, at the sole expense of the Purchaser, to
exercise the Seller’s rights under the Counterparty License Agreement to cause
Counterparty to cure such discrepancy in accordance with the Counterparty
License Agreement.

Section 5.8    Inspections; Quarterly Meetings.
(a)    During the term of this Agreement, the Purchaser and its representatives
shall have the right, from time to time during normal business hours and upon at
least five Business Days’ prior written notice to the Seller, but no more
frequently than two times per calendar year without cause, as determined by the
Purchaser in its reasonable discretion, and no more than one time with respect
to each fiscal quarter of the Seller, to visit the offices and properties of the
Seller where books and records relating or pertaining to the Purchased Assets,
the Counterparty License Agreement, and the Intellectual Property are kept and
maintained, to inspect and make extracts from and copies of such books and
records, to discuss, with officers of the Seller, the business, operations,
properties and financial and other condition of the Seller and to verify the
accuracy of the Royalty & Audit Reports and the Royalties. In the event any
inspection of such books and records reveals any underpayment of any Royalties
in respect of any fiscal quarter of the Seller, the Seller shall (i) in
accordance with Section 5.5, cooperate with the Purchaser to enforce all rights
under the Counterparty License Agreement against the Counterparty for payment of
such amount and (ii) if reimbursement for such underpayment is received by the
Seller, promptly (and in any event within five Business Days) following receipt
by the Seller of such reimbursement remit the amount of such reimbursement to
the Purchaser.
(b)    During the term of this Agreement, the Seller shall, upon reasonable
request not more than once per calendar quarter, cause such of the officers of
the Seller as shall be reasonably identified by the Purchaser to participate in
an in-person meeting with the Purchaser for purposes of discussing the Licensed
Products and the Purchased Assets.

Section 5.9    Tax Matters.
(a)    Notwithstanding the accounting treatment thereof, for United States
federal, state and local income and similar tax purposes, the Seller and the
Purchaser shall treat the transactions contemplated by the Transaction Documents
as a sale of the Purchased Assets.
(b)    All payments to the Purchaser under this Purchase and Sale Agreement
shall be made without any deduction or withholding for or on account of any tax,
unless otherwise required by applicable Law. The Seller shall promptly notify
the Purchaser in writing in the event that any deduction or withholding is
effected or proposed by the Seller, the Counterparty or any Governmental
Authority, with respect to any such payments hereunder.
(c)    The parties hereto agree not to take any position that is inconsistent
with the provisions of this Section 5.9 on any tax return or in any audit or
other administrative or judicial proceeding unless (i) the other party hereto
has consented to such actions, such consent not to be unreasonably delayed,
withheld or conditioned or (ii) otherwise required by a determination within the
meaning of Section 1313(a) of the Code. If there is an inquiry by any
Governmental Authority of the Seller or the Purchaser related to this Section
5.9, the party subject to the inquiry will promptly notify the other party of
such inquiry and the parties hereto shall cooperate with each other in
responding to such inquiry in a reasonable manner consistent with this Section
5.9.

Section 5.10    Purchaser Acknowledgment. The Purchaser acknowledges that
nothing herein shall be interpreted to be a guaranty by the Seller of the
creditworthiness or solvency of the Counterparty or its affiliates nor a
guaranty of the sufficiency or amount of the Royalties.

ARTICLE VI    
THE CLOSING

Section 6.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place remotely via electronic delivery of the executed
Transaction Documents and the other closing deliverables on the Closing Date.

Section 6.2    Closing Conditions Applicable to the Purchaser. The obligations
of the Purchaser to effect the Closing shall be subject to the satisfaction of
the following conditions, as of the Closing Date, any of which may be waived in
writing by the Purchaser in its sole discretion:
(a)    the Counterparty Consent shall have been executed by the Counterparty and
the Seller and delivered by the Seller to Purchaser, and the Seller shall have
delivered a payment direction letter to the Counterparty in form and substance
acceptable to the Purchaser;
(b)    all notices to, consents, approvals, authorizations and waivers from
third parties and Governmental Authorities that are required for the
consummation of the transactions contemplated by this Agreement or any of the
Transaction Documents shall have been obtained or provided for and shall remain
in effect;
(c)    each representation and warranty of the Seller in any Transaction
Document to which it is a party of in any certificate or other document
delivered by the Seller in connection with this Agreement shall be true and
correct in all respects as of the Execution Date and as of the Closing Date,
except to the extent expressly made as of a specified date, in which case as of
such specified date;
(d)    the Seller shall have complied in all material respects with its
obligations hereunder and under the other Transaction Documents required to be
performed and complied with by it as of the Closing;
(e)    the Seller shall have delivered the Bill of Sale and the Protective
Rights Agreement, in each case executed by the Seller;
(f)    no Material Adverse Change shall have occurred;
(g)    the Seller shall have delivered (i) an opinion of counsel to the Seller,
in form and substance reasonably satisfactory to the Purchaser and its counsel
and (ii) an opinion of Pillsbury Winthrop Shaw Pittman LLP, special counsel to
the Seller, in form and substance satisfactory to the Purchaser and its counsel;
(h)    the Seller shall have delivered a certificate of an executive officer of
the Seller (the statements made in which shall be true and correct on and as of
the Closing Date): (i) attaching copies, certified by such officer as true and
complete, of (x) the organizational documents of the Seller and (y) resolutions
of the governing body of the Seller authorizing and approving the execution,
delivery and performance by the Seller of the Transaction Documents and the
transactions contemplated herein and therein; (ii) setting forth the incumbency
of the officer or officers of the Seller who have executed and delivered the
Transaction Documents, including therein a signature specimen of each such
officer or officers; and (iii) attaching a copy, certified by such officer as
true and complete, of a good standing certificate of the appropriate
Governmental Authority of the Seller’s jurisdiction of organization, stating
that the Seller is in good standing under the Applicable Laws of such
jurisdiction; and
(i)    the Seller shall have delivered such other certificates, documents and
financing statements as the Purchaser may reasonably request, including a
financing statement reasonably satisfactory to the Purchaser to create, evidence
and perfect the sale, assignment, transfer, conveyance and grant of the
Purchased Assets pursuant to Section 2.1 and the security interest granted
pursuant to the Protective Rights Agreement.

Section 6.3    Closing Conditions Applicable to the Seller. The obligations of
the Seller to effect the Closing shall be subject to the satisfaction of the
following conditions, as of the Closing Date, any of which may be waived in
writing by the Seller in its sole discretion:
(a)    the Purchaser shall have executed and delivered the Bill of Sale and
Protective Rights Agreement;
(b)    the Purchaser shall have delivered a certificate of an executive officer
of the Purchaser (the statements made in which shall be true and correct on and
as of the Closing Date) certifying that: (i) the execution, delivery and
performance by the Purchaser of this Purchase and Sale Agreement and the
Transaction Documents to which the Purchaser is a party have been duly and
validly authorized by the appropriate governing authority of the Purchaser, (ii)
all of Purchaser's representations and warranties set forth in this Purchase and
Sale Agreement are true and correct as of the Closing Date, and (iii) the
Purchaser has complied in all material respects with all of its covenants and
obligations under this Purchase and Sale Agreement as of the Closing Date; and
(c)    the Purchaser shall pay the Closing Payment in accordance with Section
2.2(a).

Section 6.4    Milestone Payments. The obligations of the Purchaser to make the
First Sales Milestone Payment pursuant to Section 2.2(b), the Second Sales
Milestone Payment pursuant to Section 2.2(c), the Third Sales Milestone Payment
pursuant to Section 2.2(d) and the Fourth Sales Milestone Payment pursuant to
Section 2.2(e) shall be subject to the satisfaction of the following conditions,
in each case as of the applicable payment date:
(a)    The Seller shall have complied in all material respects with its
covenants set forth in the Transaction Documents; and
(b)    No Material Adverse Change shall have occurred.

ARTICLE VII    
TERMINATION

Section 7.1    Termination.
(a)    This Agreement may be terminated, effective upon the delivery of written
notice prior to or at the Closing:
(i)    By mutual agreement of the Seller and the Purchaser;
(ii)    By either the Seller or the Purchaser, if any of the conditions set
forth in Section 6.2 or Section 6.3 shall not have been satisfied as of April 1,
2019 (other than through or as a result of the failure of the Party seeking to
terminate this Agreement to comply with its obligations under this Agreement);
(b)    This Agreement shall terminate on the earliest to occur of (x) the date
on which this Agreement is terminated by either Party pursuant to and in
accordance with Section 7.1(a), (y) the Cap Date (if applicable) and (z) the
expiration of the Seller’s and the Counterparty’s obligations to each other
under the Counterparty License Agreement (for a reason other than early
termination thereof).
(c)    Upon the termination of this Agreement, the Purchaser shall provide to
Counterparty (with a copy to the Seller) written instructions, in form and
substance reasonably satisfactory to the Seller, irrevocably directing
Counterparty to make all further payments under the Counterparty License
Agreement directly to the Seller (the “Reversion Instructions”).

Section 7.2    Effect of Termination.
(a)    The termination of this Agreement for any reason shall not release either
Party any obligation or liability which, at the time of such termination, has
already accrued to the other Party or which is attributable to a period prior to
such termination. Accordingly, if any obligations remain unpaid or any amounts
are owed or any payments are required to be made by either Party to the other
Party on or after the date on which this Agreement is terminated, this Agreement
shall remain in full force and effect until any and all such obligations,
amounts or payments have been indefeasibly paid or made in accordance with the
terms of this Agreement, and solely for that purpose.
(b)    Notwithstanding anything herein to the contrary, the termination of this
Agreement by a Party shall be without prejudice to other remedies such Party may
have at law or in equity (including any enforcement of its rights under any of
the Transaction Documents).
(c)    In the event this Agreement is terminated by the Purchaser pursuant to
Section 7.1(a), then the Seller shall pay to the Purchaser by wire transfer of
immediately available funds the Purchaser Expenses within five days of receipt
of an invoice therefor.
(d)    ARTICLE I and Sections 2.3, 2.4, 5.1(a), 5.2, 5.4(c) (and 5.4(d) with
respect thereto), this Section 7.2, ARTICLE VIII and ARTICLE IX shall survive
the termination of this Agreement for any reason. Except as otherwise provided
in this Section 7.2, all rights and obligations of the Parties under this
Agreement shall terminate upon expiration or termination of this Agreement for
any reason.

ARTICLE VIII    
INDEMNIFICATION

Section 8.1    Indemnification by the Seller. The Seller agrees to indemnify and
hold each of the Purchaser and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling persons (each, a “Purchaser Indemnified Party”) harmless from
and against, and to pay to each Purchaser Indemnified Party the amount of, any
and all Losses awarded against or incurred or suffered by such Purchaser
Indemnified Party, whether or not involving a third party claim, demand, action
or proceeding, to the extent arising out of (i) any breach of any
representation, warranty or certification made by the Seller in any of the
Transaction Documents to which the Seller is party or certificates given by the
Seller to the Purchaser in writing pursuant to this Purchase and Sale Agreement
or any other Transaction Document, (ii) any breach of or default under any
covenant or agreement by the Seller to the Purchaser pursuant to any Transaction
Document to which the Seller is party or by the Seller under the Counterparty
License Agreement, the Counterparty Consent, or any INFI Third Party Agreement,
(iii) any of the liabilities or obligations of the Seller (unless such
liabilities or obligations are due to the Purchaser or its Permitted Recipients
not complying with any confidentiality provisions set forth in the Counterparty
License Agreement or the Counterparty Consent or due to the Purchaser
interfering with the Counterparty or any of its Affiliates or Sublicensees in a
manner not permitted by the Counterparty Consent) and (iv) any fees, expenses,
costs, liabilities or other amounts incurred or owed by the Seller to any
brokers, financial advisors or comparable other Persons retained or employed by
it in connection with the transactions contemplated by this Purchase and Sale
Agreement; provided, however, that the amount of any recoverable Losses for
which any Purchaser Indemnified Party makes a claim for indemnification
hereunder shall be reduced to the extent the underlying indemnification claim
(A) results from the bad faith, gross negligence or willful misconduct of such
Purchaser Indemnified Party or the breach by such Purchaser Indemnified Party of
this Agreement, or (B) results from acts or omissions of the Seller based upon
the written instructions from any Purchaser Indemnified Party. Any amounts due
to any Purchaser Indemnified Party hereunder shall be payable by the Seller to
such Purchaser Indemnified Party upon demand.

Section 8.2    Indemnification by the Purchaser. The Purchaser agrees to
indemnify and hold each of the Seller and its Affiliates and any and all of
their respective partners, directors, managers, members, officers, employees,
agents and controlling Persons (each, a “Seller Indemnified Party”) harmless
from and against, and will pay to each Seller Indemnified Party the amount of,
any and all Losses (including attorneys’ fees) awarded against or incurred or
suffered by such Seller Indemnified Party, whether or not involving a third
party claim, demand, action or proceeding, arising out of (i) any breach of any
representation, warranty or certification made by the Purchaser in any of the
Transaction Documents or certificates given by the Purchaser in writing pursuant
hereto or thereto, (ii) any breach of or default under any covenant or agreement
by the Purchaser pursuant to any Transaction Document to which the Purchaser is
party, (iii) any breach by Purchaser or any Permitted Recipients of any
confidentiality provisions set forth in the Counterparty License Agreement or
the Counterparty Consent or any interference by the Purchaser with Counterparty
or any of its Affiliates or Sublicensees in a manner not permitted by the
Counterparty Consent and (iv) any fees, expenses, costs, liabilities or other
amounts incurred or owed by the Purchaser to any brokers, financial advisors or
comparable other Persons retained or employed by it in connection with the
transactions contemplated by this Purchase and Sale Agreement; provided,
however, that the amount of any recoverable Losses for which any Seller
Indemnified Party makes a claim for indemnification hereunder shall be reduced
to the extent the underlying indemnification claim (A) results from the bad
faith, gross negligence or willful misconduct of such Seller Indemnified Party
or the breach by such Seller Indemnified Party of this Agreement, or (B) results
from acts or omissions of the Purchaser based upon the written instructions from
any Seller Indemnified Party. Any amounts due to any Seller Indemnified Party
hereunder shall be payable by the Purchaser to such Seller Indemnified Party
upon demand.

Section 8.3    Procedures. If any claim, demand, action or proceeding (including
any investigation by any Governmental Authority) shall be brought or alleged
against an indemnified party in respect of which indemnity is to be sought
against an indemnifying party pursuant to Section 8.1 or Section 8.2, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such claim, demand, action or proceeding, notify the indemnifying party in
writing of the commencement of such claim, demand, action or proceeding,
enclosing a copy of all papers served, if any; provided, that the omission to so
notify such indemnifying party will not relieve the indemnifying party from any
liability that it may have to any indemnified party under Section 8.1 or Section
8.2 unless, and only to the extent that, the indemnifying party is actually
prejudiced by such omission. In the event that any such action is brought
against an indemnified party and it notifies the indemnifying party of the
commencement thereof in accordance with this Section 8.3, the indemnifying party
will be entitled, at the indemnifying party’s sole cost and expense, to
participate therein and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Article VII for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. In any such
proceeding, an indemnified party shall have the right to retain its own counsel,
but the reasonable fees and expenses of such counsel shall be at the expense of
such indemnified party unless (a) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (b) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (c) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interests between them based on the
advice of counsel to the indemnifying party. It is agreed that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate law firm (in addition to local counsel where necessary) for all
such indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but, if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any Loss by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or discharge of any claim or pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement, compromise or discharge, as the case may be, (i)
includes an unconditional written release of such indemnified party, in form and
substance reasonably satisfactory to the indemnified party, from all liability
on claims that are the subject matter of such claim or proceeding, (ii) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any indemnified party and (iii) does not impose any
continuing material obligation or restrictions on any indemnified party.

Section 8.4    Exclusive Remedy. Except in the case of fraud or intentional
breach, following the Closing, the indemnification afforded by this Article VIII
shall be the sole and exclusive remedy for any and all Losses awarded against or
incurred or suffered by a party hereto in connection with the transactions
contemplated by the Transaction Documents, including with respect to any breach
of any representation, warranty or certification made by a party hereto in any
of the Transaction Documents or certificates given by a party hereto in writing
pursuant hereto or thereto or any breach of or default under any covenant or
agreement by a party hereto pursuant to any Transaction Document.
Notwithstanding anything in this Purchase and Sale Agreement to the contrary, in
the event of any breach or failure in performance of any covenant or agreement
contained in any Transaction Document, the non-breaching party shall be entitled
to specific performance, injunctive or other equitable relief pursuant to
Section 9.2.

ARTICLE IX    
MISCELLANEOUS

Section 9.1    Survival. All representations, warranties and covenants made
herein and in any other Transaction Document or any certificate delivered
pursuant to this Purchase and Sale Agreement shall survive the execution and
delivery of this Purchase and Sale Agreement and the Closing. The rights
hereunder to indemnification, payment of Losses or other remedies based on such
representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Purchase and Sale Agreement or the Closing) in respect of the
accuracy or inaccuracy of or compliance with, any such representation, warranty
or covenant.

Section 9.2    Specific Performance. Each of the parties hereto acknowledges
that the other party hereto will have no adequate remedy at law if it fails to
perform any of its obligations under any of the Transaction Documents. In such
event, each of the parties hereto agrees that the other party hereto shall have
the right, in addition to any other rights it may have (whether at law or in
equity), to specific performance of this Purchase and Sale Agreement.

Section 9.3    Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier, (c) on the date personally delivered to an authorized officer of the
party to which sent or (d) on the date transmitted by electronic transmission
with a confirmation of receipt, in all cases, with a copy emailed to the
recipient at the applicable address, addressed to the recipient as follows:
if to the Seller, to:
Infinity Pharmaceuticals, Inc.
784 Memorial Drive
Cambridge, Massachusetts 02139
Attention: General Counsel
Email: seth.tasker@infi.com
with copies to:
Infinity Pharmaceuticals, Inc.
784 Memorial Drive
Cambridge, Massachusetts 02139
Attention: Chief Executive Officer
Email: adelene.perkins@infi.com
and
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention: Cynthia Mazareas
Email: cynthia.mazareas@wilmerhale.com
if to the Purchaser, to:
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, 6th Floor
Stamford, CT 06901
Attention: John A. Urquhart
Email: john.urquhart@hcroyalty.com
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, 6th Floor
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com
and
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Andrew Mariniello
Email: andrew.mariniello@morganlewis.com
Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 9.4    Successors and Assigns. The provisions of this Purchase and Sale
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. The Seller shall not be
entitled to assign any of its obligations and rights under this Purchase and
Sale Agreement without the prior written consent of the Purchaser; provided,
however, that the Seller may, without the consent of the Purchaser, assign any
of its obligations or rights under this Purchase and Sale Agreement to any other
Person with which it may merge or consolidate or to which it may sell all or
substantially all of its assets or all of its assets related to the Licensed
Product, provided that the assignee under such assignment agrees to be bound by
the terms of the Transaction Documents and furnishes a written agreement to the
Purchaser in form and substance reasonably satisfactory to the Purchaser to that
effect. The Purchaser may assign any of its obligations and rights hereunder
without the prior written consent of the Seller (but with notice to the Seller)
without restriction. The Seller shall be under no obligation to reaffirm any
representations, warranties or covenants made in this Purchase and Sale
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the Purchaser.

Section 9.5    Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other party hereto or any of its Affiliates. Nothing contained herein or in
any other Transaction Document shall be deemed to constitute the Seller and the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity or legal form.

Section 9.6    Entire Agreement. This Purchase and Sale Agreement, together with
the Exhibits hereto (which are incorporated herein by reference), the other
Transaction Documents and the Confidential Disclosure Agreement (and the
provisions of Sections 7, 8 and 12 thereof are hereby incorporated herein and
shall apply to the Confidential Information to the same extent as they apply to
the Evaluation Materials (as defined in the Confidential Disclosure Agreement)),
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties hereto with respect to
the subject matter of this Purchase and Sale Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either party hereto. Neither this Purchase and Sale Agreement nor
any provision hereof is intended to confer upon any Person other than the
parties hereto and the other Persons referenced in Article VIII any rights or
remedies hereunder.

Section 9.7    Governing Law.
(a)    THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Purchase and Sale Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Purchase and Sale Agreement in any
court referred to in Section 9.7(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Each of the parties hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.3. Nothing in this Purchase and
Sale Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Each of the parties hereto waives
personal service of any summons, complaint or other process, which may be made
by any other means permitted by New York law.

Section 9.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.8.

Section 9.9    Severability. If one or more provisions of this Purchase and Sale
Agreement are held to be invalid, illegal or unenforceable by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Purchase and Sale Agreement, which shall
remain in full force and effect, and the parties hereto shall replace such
invalid, illegal or unenforceable provision with a new provision permitted by
Applicable Law and having an economic effect as close as possible to the
invalid, illegal or unenforceable provision. Any provision of this Purchase and
Sale Agreement held invalid, illegal or unenforceable only in part or degree by
a court of competent jurisdiction shall remain in full force and effect to the
extent not held invalid, illegal or unenforceable.

Section 9.10    Counterparts. This Purchase and Sale Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Purchase and Sale Agreement shall become effective when each party hereto
shall have received a counterpart hereof signed by the other party hereto. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

Section 9.11    Amendments; No Waivers. Neither this Purchase and Sale Agreement
nor any term or provision hereof may be amended, supplemented, restated, waived,
changed or modified except with the written consent of the parties hereto. No
failure or delay by either party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No notice to or demand on
either party hereto in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval hereunder shall, except as
may otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. Except as
expressly provided herein, the rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law.

Section 9.12    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by Applicable Law. Without limiting
the foregoing, the Seller hereby authorizes the Purchaser, at any time and from
time to time, to the fullest extent permitted by Applicable Law, to offset any
amounts payable by the Purchaser to, or for the account of, the Seller against
any obligations of the Seller to the Purchaser arising in connection with the
Transaction Documents (including amounts payable pursuant to Article VII) that
are then due and payable.

Section 9.13    Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Purchase and Sale Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 9.14    Currency. Unless specified otherwise, all statements of or
references to monetary amounts in this Purchase and Sale Agreement are to
Dollars. The provisions of Section 6.2.2 of the Counterparty License Agreement
shall apply to the Royalties.
{SIGNATURE PAGE FOLLOWS}



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first written above.
INFINITY PHARMACEUTICALS, INC.


By: /s/Seth Tasker    
Name: Seth Tasker
Title: VP, General Counsel & Secretary
HEALTHCARE ROYALTY PARTNERS III, L.P.

By: HealthCare Royalty GP III, LLC, its general partner


By: /s/Clarke B. Futch    
Name: Clarke B. Futch
Title: Managing Partner



EXHIBIT C
FORM OF PROTECTIVE RIGHTS AGREEMENT
Incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on
Form 10-Q for the fiscal period ended March 31, 2019




ActiveUS 170539445v.22

